Citation Nr: 9900688	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tension headaches.

2.  Entitlement to service connection for a mental disorder.

3.  Entitlement to service connection for rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
April 1972.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1995 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for tension headaches, and assigned a 
noncompensable disability evaluation.  The Board remanded 
this case in August 1997, and following completion of the 
requested development, the case has been returned for further 
appellate review.

The Board notes that the appellant has arguably expressed 
written disagreement with an RO decision, dated in March 
1998, which denied his claims for service connection for a 
mental disorder and rectal bleeding.  As will be addressed in 
the REMAND appended to this decision, the Board finds that 
these issues must be remanded to the RO for further 
development and adjudication.  Buckley v. West, No. 96-1764 
(U.S. Vet. App. Dec. 3, 1998).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his migraine and 
tension headaches, which are reported as occurring on a 
weekly basis with some episodes requiring bedrest in a quiet 
room, are so frequent and severe as to warrant a compensable 
disability evaluation.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is in favor of an increased evaluation to 30 percent 
for tension headaches.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim for an 
increased rating has been obtained by the RO.

2.  The appellants headache disorder is currently manifested 
tension and migraine headaches occurring on a weekly basis 
with report of some prostrating attacks, but such attacks are 
not shown to be so completely prostrating and prolonged as to 
be productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of a disability rating of 30 
percent, but no higher, for tension headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Part 4; Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim for an increased rating for his tension headaches is 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has testified before the undersigned 
and his medical records of treatment have been associated 
with the claims folder.  The Board accordingly finds the duty 
to assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

During his appearance before the undersigned in May 1997, the 
appellant testified to headaches which occurred two to three 
times per week.  The headaches mostly occurred on the right 
side of his head, but sometimes would move to the front of 
his head.  The duration of the headaches would vary, but they 
could last up to 8 hours.  Sometimes he experienced headache 
episodes with symptoms of black outs and nausea which 
necessitated bed rest in a quiet room.  The type of headaches 
he currently experienced were of the same type that he 
experienced during the service.  He was prescribed Tylenol 
and Naproxen, but these medications did not provide much 
relief.  His wife testified that he experienced headaches 5- 
6 times per month and, during bad headaches, he needed to be 
left alone in a quiet room.

Historically, the appellant was treated for both tension 
headaches and migraines, with occasional report of blurred 
vision, during active service.  The tension headaches were 
mostly in the occipital and frontal regions, and sometimes 
were associated with neck pain.

VA inpatient and outpatient treatment records show that, in 
October 1994, the appellant complained of temporal headaches 
with dizziness, blurred vision and vertigo.  Due to a recent 
history of febrile illness and leukocytosis of undetermined 
etiology, he underwent an extensive medical work- up.  
However, testing was negative for an etiological basis for 
his illness and a diagnosis of temporal ateritis was ruled 
out.  On VA general examination, dated in December 1994, the 
appellant complained of headaches in the back of his head.  
Cranial nerve examination, however, was negative for a 
diagnosable neurological disease.

On VA examination, dated in May 1995, the appellant 
complained of neck pain, but was actually describing bad 
occipital and suboccipital tension headaches which occurred 
at very irregular intervals varying from a few days to a few 
weeks apart.  X- ray examination was negative for indication 
of intracranial abnormality.  VA outpatient treatment reports 
reveal complaint of migraine headaches in September 1995, 
November 1996, and August 1997.  A December 1997 social work 
service report noted his complaint of headaches.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of the appellants headache disorder, described 
as both tension and migraine headaches, is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under Diagnostic Code 8100, migraine 
headaches are rated at a maximum of 50 percent disabling when 
manifested by very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  With less frequent attacks, a 
noncompensable disability evaluation is assigned.

Review of the medical evidence reveals the appellants 
credible and well- documented complaint of tension and 
migraine headaches.  In May 1995, he described the frequency 
of headaches as occurring from intervals of a few days to a 
few weeks apart.  Recent testimony by the appellant and his 
wife attested to the occurrence of headaches on at least a 
weekly basis with some of the headaches requiring bedrest in 
a quiet room.  In this respect, the Board notes that such 
testimony provides competent evidence of the current level of 
the appellants disability.  See generally Bruce v. West, 11 
Vet.App. 405, 411 (1998) (lay testimony of observable 
symptomatology may be regarded as supplementing medical 
evidence of record).  Based upon the frequency and duration 
of his headaches, as well as the report of some prostrating 
attacks, the Board finds that the current manifestations of 
the appellants headache disorder warrants a 30 percent 
disability evaluation.

However, the Board finds, by a preponderance of the evidence, 
that the evidence of record does not demonstrate that the 
appellant experiences very frequent completely prostrating 
and prolonged headache attacks productive of severe economic 
inadaptability.  In this regard, the Board notes that the 
medical evidence of record, which is quite extensive and 
spans over the time period of four years, fails to reflect a 
headache disorder of such severity.  He did undergo an 
extensive work- up which focused, in part, on his headaches 
in 1994.  However, since that time, his documented complaints 
of headaches are sporadic and are noted as secondary 
complaints accompanying treatment for other ailments.  
Accordingly, a 50 percent disability rating under Diagnostic 
Code 8100 is not warranted.

The Board discerns no other schedular rating criteria 
applicable to the appellants disability.  Additionally, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating to 30 percent for tension headaches is 
granted, subject to the criteria which govern the payment of 
monetary awards.


REMAND

By letter dated September 1997, the appellant first presented 
claims for service connection for a mental disorder and 
rectal bleeding.  By means of a rating decision dated in 
March 1998, the RO denied service connection for both of 
these claims.  In a Form 21- 4138 filing, dated in April 
1998, the appellant argued that these conditions were first 
manifested during service.  Thereafter, by letter dated June 
1998, the RO advised the appellant that no further action on 
these claims would be taken without the submission of new 
and material evidence.  The Board is of the opinion that, 
by his April 1998 filing, the appellant expressed written 
disagreement with the ROs March 1998 decision.  Accordingly, 
the RO should issue a Statement of the Case in order to 
afford the appellant the opportunity to perfect his appeal, 
if he so desires.

Accordingly, this case is REMANDED for the following action:

The RO should furnish the appellant, and his 
accredited representative, a Statement of the Case 
that includes the pertinent laws and regulations, 
the Reasons and Basis for denial of his claims for 
entitlement to service connection for a mental 
disorder and rectal bleeding.  The appellant 
should also be afforded the opportunity to respond 
to the SOC, and advised of the requirements 
necessary to perfect his appeal.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1998).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
